                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

HARRISON J. BRYANT, #353-767,                       :

       Petitioner                                    :

v                                                    :        Civil Action No. CCB-19-1862

WARDEN WALTER WEST, and                             :
THE ATTORNEY GENERAL OF THE
 STATE OF MARYLAND,                                 :

       Respondents

                                     MEMORANDUM OPINION

       In answer to the above-entitled petition for writ of habeas corpus filed pursuant to 28 U.S.C. §

2254, respondents assert the petition should be dismissed as time-barred. ECF 4 . This court advised

petitioner of the relevant law pertaining to the time limitations for a federal habeas petition, as well

as the bases for excusing non-compliance with the time limitation, and provided petitioner an

opportunity to explain the reason for his delay in filing or to assert entitlement to equitable tolling (ECF

5), but petitioner chose not to respond. The court finds no need for an evidentiary hearing. See Rule

8(a), Rules Governing Section 2254 Cases in the United States District Courts and Local Rule 105.6 (D.

Md. 2018); see also Fisher v. Lee, 215 F.3d 438, 455 (4th Cir. 2000) (petitioner not entitled to a hearing

under 28 U.S. C. §2254(e)(2)). For reasons that follow, the petition shall be dismissed and a certificate

of appealability shall not issue.

                                               Background

       Petitioner was charged in 2008 with multiple counts in three cases in the Circuit Court for

Montgomery County: Case Nos. 109921C, 109945C, and 110905C.1 On October 30, 2008, he pleaded

guilty to one count of robbery in Case No. 109921C and two counts of armed carjacking in Case No.



1 See State v. Bryant,
http://casesearch.courts.state.md.us/casesearch/inquirySearch.jis) (last viewed October 10, 2019).
109945C. Petitioner was sentenced to 70 years of incarceration. (ECF 4-1, Docket Entry 94; ECF 4-2.

Docket Entry 66. All remaining charges were nolle prossed. Petitioner did not file an application for

leave to appeal. See Md. Code Ann., Cts. & Jud. Proc. § 12-302(e) (requiring appellate review of

judgment entered following guilty plea to be sought by application for leave to appeal).

       On August 2, 2017, more than eight years after his plea, petitioner sought post-conviction relief

in each case in the Circuit Court. (ECF 4-1, Docket Entry 110; ECF 4-2, Docket Entry 74). Following

a hearing, the court issued a Memorandum and Order on March 22, 2018, denying post-conviction relief

in each case. (ECF 4-1, Docket Entry 100; ECF 4-2, Docket Entry 84). Petitioner’s applications for

leave to appeal were summarily denied by the Court of Special Appeals of Maryland on August 28,

2018. (ECF 4-1, Docket Entry 111; ECF 4-2, Docket Entry 85; ECF 4-3, pp. 1-4). Petitioner’s

consolidated petition for writ of certiorari in the Court of Appeals of Maryland was denied on November

16, 2018. See Bryant v. State, 461 Md. 617 (2018) (table), ECF 4-3, pp. 5-6.

       On June 18, 2019, petitioner signed the petition for writ of habeas corpus now before this court,

asserting three grounds for habeas relief: (1) trial counsel rendered ineffective assistance by advising

him that under the plea agreement his sentences would be concurrent (ECF 1, p. 6; ECF 1-1, p. 1); (2)

trial counsel rendered ineffective assistance by failing to file an application for leave to appeal which

petitioner requested (ECF 1, p. 6; ECF 1-1, p. 2); and (3) the guilty plea was not knowing and voluntary.

(ECF 1, p. 6; ECF 1-1, p. 3).

       Petitioner explains the delay in filing his claims occurred “because I was unaware of this process

until after being told by my post-conviction attorney.” (ECF 1, p. 5). Respondents argue that petitioner

has provided no statutory basis to excuse this delay; that his lack of knowledge is not a valid basis for

equitable tolling of the limitations period; and that the grounds asserted do not provide a “gateway

through which a petitioner may [by]pass...expiration of the statute of limitations,” pursuant to

McQuiggin v. Perkins, 569 U.S. 383, 386 (2013). (ECF 4, pp. 9, 10-11).


                                                   2
                                           Standard of Review

       A one-year statute of limitations applies to habeas petitions in non-capital cases for a person

convicted in a state court. See 28 U.S.C.§ 2244(d). This section provides:

         (1) A 1-year period of limitation shall apply to an application for a writ of habeas
         corpus by a person in custody pursuant to the judgment of a State court. The limitation
         period shall run from the latest of-

            (A)        the date on which the judgment became final by the conclusion of
            direct review or the expiration of the time for seeking such review;

            (B)        the date on which the impediment to filing an application created by
            State action in violation of the constitution or laws of the United States is
            removed, if the applicant was prevented from filing by such State action;

            (C)       the date on which the constitutional right asserted was initially
            recognized by the Supreme Court, if the right has been newly recognized by the
            Supreme Court and made retroactively applicable to cases on collateral review;
            or

            (D)       the date on which the factual predicate of the claim or claims
            presented could have been discovered through the exercise of due diligence.

         (2) The time during which a properly filed application for State post- conviction or
         other collateral review with respect to the pertinent judgment or claim is pending shall
         not be counted toward any period of limitation under this subsection.

        The one-year limitation period “is also subject to equitable tolling in ‘those rare instances where-

-due to circumstances external to the party’s own conduct-it would be unconscionable to enforce the

limitation against the party.’” Hill v. Braxton, 277 F.3d 701, 704 (4th Cir. 2002), quoting Harris v.

Hutchinson, 209 F.3d 325, 330 (4th Cir. 2000). “As a discretionary doctrine that turns on the facts and

circumstances of a particular case, equitable tolling does not lend itself to bright-line rules.” Harris, 209

F.3d at 330 (quoting Fisher v. Johnson, 174 F.3d 710, 713 (5th Cir. 1999)). “The doctrine has been

applied in two generally distinct kinds of situations. In the first, the plaintiffs were prevented from

asserting their claims by some kind of wrongful conduct on the part of the defendant. In the second,

extraordinary circumstances beyond plaintiffs’ control made it impossible to file the claims on time.”

Harris, 209 F.3d at 330 (internal citations omitted).
                                                     3
                                                 Analysis

       Petitioner provides no statutory argument explaining his delay in seeking habeas corpus relief.

The grounds raised in state post-conviction proceedings and reiterated here were available to petitioner

at the time of sentencing or shortly thereafter, when the time to file an application for leave to appeal his

guilty plea expired. Ignorance of the law does not provide a basis for equitable tolling, see United States

v. Sosa, 364 F.3d 507, 512 (4th Cir. 2004), and the record does not suggest another reason warranting

equitable tolling. The petition must therefore be dismissed as untimely.

       When a district court dismisses a habeas petition solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional right’ and (2)

‘that jurists of reason would find it debatable whether the district court was correct in its procedural

ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)). Petitioner has not demonstrated that a certificate of appealability is warranted, but he may still

request the United States Court of Appeals for the Fourth Circuit to issue such a certificate. See Lyons v.

Lee, 316 F.3d 528, 532 (4th Cir. 2003) (considering whether to grant a certificate of appealability after

the district court declined to issue one).

       A separate order follows.



 10/21/19                                                              /S/
Date                                                           Catherine C. Blake
                                                               United States District Judge




                                                     4
